Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159370                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  OMEGA REHAB SERVICES, LLC,                                                                           Richard H. Bernstein
          Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159370
                                                                    COA: 340297
                                                                    Wayne CC: 16-012355-NF
  EVEREST NATIONAL INSURANCE
  COMPANY,
             Defendant-Appellant.
  ______________________________________/

         By order of July 2, 2019, the application for leave to appeal the February 21, 2019
  judgment of the Court of Appeals was held in abeyance pending the decision in Jawad A
  Shah, MD, PC v State Farm Mut Auto Ins Co (Docket No. 157951). On order of the
  Court, leave to appeal having been denied in Shah on October 25, 2019, 504 Mich ___
  (2019), the application is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
           a0127
                                                                               Clerk